Citation Nr: 1519509	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury with headaches, blurred vision, and photophobia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to April 2006. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the matter in March 2012 and April 2013 for additional development, and it now returns to the Board for further appellate consideration.  

The Veteran requested a videoconference hearing before the Board in his May 2009 substantive appeal.  He withdrew his request for a hearing in February 2010.  See 38 C.F.R. § 20.704(e) (2014).  

While the case was at the Board, an attempt to clarify representation was made.  The most recent power of attorney in the file appointed Disabled American Veterans as the Veteran's representative, but the file contained a written presentation by another service organization.  The Veteran was offered an opportunity to indicate a preference and was informed that no response would indicate that he wanted to be represented by Disabled American Veterans.  The Veteran did not respond.  Disabled American Veterans was subsequently given the opportunity to present written argument on the Veteran's behalf, and that presentation is associated with the paperless claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2012 and April 2013 remands, the Board instructed the AOJ to provide the Veteran with a VA examination to determine the etiology of his traumatic brain injury.  Examinations were scheduled, and the Veteran failed to report.  As noted in the April 2013 remand, the notification letters sent to the Veteran in March 2012 were not sent to the then-current address of record, necessitating remand for further attempts to schedule and examination.  Unfortunately, it appears from the November 2013 supplemental statement of the case, which shows that the Appeals Management Center and the VA Medical Center that was scheduling the examination were using different addresses, and a February 2014 report of contact with the Veteran, in which he reported that he missed the examination because the appointment letter was sent to an old address, that the Veteran was again not properly informed of the date, time, and location of the scheduled VA examination.  

Notably, although the Veteran has missed examinations and appointments in the past, he reported for more recent examinations related to other claims.  Additionally, VA treatment records indicate that the Veteran's difficulty keeping appointments may be related to the condition for which service connection is claimed as well as already service-connected posttraumatic stress disorder, including symptoms associated with memory difficulties.  Therefore, the Board finds that an additional attempt to schedule an examination is warranted.  

All attempts to notify the Veteran of the date, time, and location must be documented in the VBMS or Virtual VA file.  If the Veteran again fails to report for the examination, the examiner should attempt to provide the requested information based on a review of the record.  Prior to scheduling the examination, any outstanding, relevant treatment records should be obtained and associated with the VBMS or Virtual VA file.  

The Veteran and his representative are reminded to keep VA informed of any changes to the Veteran's contact information.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (A claimant must keep VA informed of his whereabouts.  If he fails to do so, there is no burden on VA to "turn up heaven and earth" to find him.).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant treatment records, to specifically include any outstanding records of relevant treatment at the Muskogee VA Medical Center and the Tulsa VA Outpatient Clinic, and associate them with the Virtual VA or VBMS file.  

2.  After any additional records are obtained and associated with the Virtual VA or VBMS file, and whether or not any additional records are obtained, schedule the Veteran for the appropriate VA examination(s) by an appropriate specialist or specialists to determine the presence and etiology of any chronic disability manifested by headaches, blurred vision, photophobia, and/or any other manifestation of traumatic brain injury.  Notice of the examination(s) must be sent to the Veteran at his current address of record.  All efforts to notify the Veteran of the examination must be documented in the file.  If the Veteran does not report for the scheduled examination, the examiner should attempt to provide the requested information based on a review of the available records.  

The Virtual VA file, VBMS file, and a copy of this remand must be provided to the examiner for review, and the examiner should indicate that the Virtual VA and VBMS files were reviewed in connection with the examination.  All indicated evaluations, studies, and tests should be completed.  The examination report should include a discussion of any current headaches, blurred vision, photophobia, or any diagnosed traumatic brain disorders.  If the examiner finds that the Veteran had, at some point since March 2008, a disability characterized by headaches, blurred vision, photophobia, or any other manifestation of a traumatic brain injury that has since resolved, this should also be indicated.

Following a thorough review and discussion of the pertinent evidence of record, the examiner must provide an opinion as to whether any disability manifested by headaches, blurred vision, photophobia, and/or any other manifestation of traumatic brain injury is at least as likely as not (i.e., a 50 percent probability or greater) etiologically related to the Veteran's active military service, to include the documented in-service injury of being hit in the head with a bottle.  The examiner must provide a complete rationale for all conclusions reached. If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must explain why that is the case. Any additional development of the evidence deemed necessary to provide the requested opinion should be identified.

3.  After completing the above and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




